            Case 1:19-cv-00130-N/A Document 13       Filed 09/16/21   Page 1 of 5




              UNITED STATES COURT OF INTERNATIONAL TRADE

 TRIUMPH ENGINE CONTROL                          :
 SYSTEMS, LLC,                                   :
                                                 :    Judge M. Miller Baker
               Plaintiff,                        :
                                                 :
                            v.                   :    Court Nos. 19-00094,
                                                 :    19-00108, 19-00109,
 UNITED STATES,                                  :    19-00110 and 19-00130
                                                 :
               Defendant.                        :


            PLAINTIFF’S CONSENT MOTION FOR TEST CASE
                  DESIGNATION AND SUSPENSION

         Pursuant to Rules 7(b) and 83 of the United States Court of

 International Trade (“CIT”), Plaintiff, Triumph Engine Control Systems,

 LLC (“Plaintiff”), with the consent of Defendant, the United States, by

 and through undersigned counsel, respectfully requests the Court to

 designate Court No. 19-00094 as a test case, and suspend Court Nos. 19-

 00108, 19-00109, 19-00110 and 19-00130 under the designated test case,

 as each case involves the same or similar merchandise and the same

 question of law or fact as Court No. 19-00094.

         Plaintiff requests that Court No. 19-00094 be designated as a test

 case. The five instant actions concern the classification of circuit card

 assemblies (“CCAs”) under the Harmonized Tariff Schedule of the United


{0179420.DOCX;1}
            Case 1:19-cv-00130-N/A Document 13   Filed 09/16/21   Page 2 of 5



Court Nos. 19-00094, 19-00108, 19-00109, 19-00110 and 19-00130
Page 2 of 4


 States (“HTSUS”). U.S. Customs and Border Protection (“CBP”) denied

 Plaintiff’s protests and classified the circuit card assemblies under

 HTSUS Heading 8538.              Plaintiff protested the classification at

 liquidation, claiming that the circuit card assemblies are properly

 classified under HTSUS Heading 9032. CBP denied the protests and

 these actions were commenced pursuant to 28 U.S.C 1581(a), submitting

 that the circuit card assemblies are properly classified under HTSUS

 Heading 9032.

         The proposed test case involves merchandise and legal issues that

 are substantially identical to those in Court Nos. 19-00108, 19-00109, 19-

 00110 and 19-00130, each which cover substantially identical (and in

 certain instances exactly identical) circuit card assemblies. Designation

 as a test case is appropriate for Court No. 19-00094 because a single

 decision rendered by the Court in 19-00094 will avoid duplicative

 litigation and conserve judicial resources. Given the common questions

 of law and fact in Court No. 19-00094 and Court Nos. 19-00108, 19-00109,

 19-00110 and 19-00130 and given that Plaintiff intends Court No. 19-

 00094 to proceed first to final determination for purposes of deciding

{0179420.DOCX;1}                        2
            Case 1:19-cv-00130-N/A Document 13   Filed 09/16/21   Page 3 of 5



Court Nos. 19-00094, 19-00108, 19-00109, 19-00110 and 19-00130
Page 3 of 4


 whether Plaintiff has a right to recovery in the subsequently filed cases

 (19-00108, 19-00109, 19-00110 and 19-00130), Plaintiff submits that 19-

 00094 is an appropriate candidate for test case designation.

         In accordance with Rule 83(f) and pending determination of 19-

 00094 as a test case, Plaintiff respectfully requests the Court to suspend

 Court Nos. 19-00108, 19-00109, 19-00110 and 19-00130 under the test

 case. The issue in these actions also concern the classification of circuit

 card assemblies which were liquidated under HTSUS Heading 8538 and

 are claimed to be classifiable under HTSUS Heading 9032. Plaintiff

 submits that the legal issue in the cases identified for suspension (Court

 Nos. 19-00108, 19-00109, 19-00110 and 19-00130) are identical to that

 presented in Court No. 19-00094.

         Plaintiff submits to the Court that it is actively prosecuting Court

 No. 19-00094 pursuant to Rule 83(f) and, once the case is designated,

 Plaintiff will promptly seek suspension of its other cases involving the

 same questions of law or fact.

         On September 16, 2021, based upon representations of Plaintiff’s

 counsel as to the basis of the test case, but without agreement to all facts

{0179420.DOCX;1}                        3
            Case 1:19-cv-00130-N/A Document 13   Filed 09/16/21   Page 4 of 5



Court Nos. 19-00094, 19-00108, 19-00109, 19-00110 and 19-00130
Page 4 of 4


 stated therein, Defendant consents to the test case and suspension

 motion.

         WHEREFORE, Plaintiff respectfully requests that Court No. 19-

 00094 be designated as a test case and that Court Nos. 19-00108, 19-

 00109, 19-00110 and 19-00130 be placed on the Suspension Calendar.

                                      Respectfully submitted,

Date: September 16, 2021               /s/ George R. Tuttle, III
                                      George R. Tuttle, III

                                      Law Offices of George R. Tuttle, A P.C.
                                      3950 Civic Center Drive
                                      Suite 310
                                      San Rafael, CA 94903
                                      geo@tuttlelaw.com
                                      415-288-0428

                                      Counsel for Plaintiff

                                       /s/ Adrienne Braumiller
                                      Adrienne Braumiller

                                      Braumiller Law Group, PLLC
                                      5220 Spring Valley Road,
                                      Ste.200
                                      Dallas, Texas 75254
                                      Adrienne@braumillerlaw.com
                                      214-348-9306

                                      Counsel for Plaintiff

{0179420.DOCX;1}                        4
            Case 1:19-cv-00130-N/A Document 13       Filed 09/16/21   Page 5 of 5




     UNITED STATES COURT OF INTERNATIONAL TRADE


 TRIUMPH ENGINE CONTROL                          :
 SYSTEMS, LLC,                                   :
                                                 :    Judge M. Miller Baker
               Plaintiff,                        :
                                                 :
                            v.                   :    Court Nos. 19-00094,
                                                 :    19-00108, 19-00109,
 UNITED STATES,                                  :    19-00110 and 19-00130
                                                 :
               Defendant                         :

                                     ORDER

         Upon review of Plaintiff’s, Triumph Engine Control Systems, LLC

 (“Triumph”), Consent Motion for Test Case Designation and Suspension,

 and upon consideration of other papers and proceedings herein, it is

 hereby ORDERED that the Plaintiff’s motion be, and hereby is, granted,

 and further—

        ORDERED that Court No. 19-00094 be designated as a test case

pursuant to Rule 83(f);

        ORDERED that Court Nos. 19-00108, 19-00109, 19-00110 and 19-

00130 be suspended under the designated test case of Court No. 19-00094.


Date: ________________                      _______________________________
  New York, New York                        Judge M. Miller Baker
                                            U.S. Court of International Trade
{0179420.DOCX;1}
